The opinion of the Court was delivered by
Mr. Justice Johnson.
The ground stated in the brief is predicated on the conclusion, that the widow is entitled to her dower, to be assessed according to the pre*256sen* *mProved value °f lands; and if that were correct, a new trial ought to be the consequence» _ _ , . But if the rule be, that it ought to be assessed to the value, at the time of alienation from the evidence of its then value, a sufficient sum was allowed, according to the principles laid down, the correctness of which has not been questioned. The reasonableness and correctness of the rule, that the dower of the widow shall be assessed according to the value of the lands at the time of alienation, and not according to the improved value, is so clearly established by principle and authority, as to supersede all reasoning upon it. (2 Johnson's Reports, 484.)
I am, therefore, of opinion, that the motion for a new trial ought to be dismissed.
Gmnkc, Colcock, Gantt, and JYott, J. concurred.